UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

FALLS LAKE NATIONAL INSURANCE
COMPANY,

                 Plaintiff,

        -v-                                                           No. 19-CV-10491-LTS-BCM

270 WEST STREET LLC, et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                  This matter was commenced by the filing of a complaint on November 12, 2019,
and defendants 270 West Street LLC, Capstone Contracting Corp., Fernhill Construction Corp.,
and Cristhian Ochoa have failed to interpose a timely answer to the complaint or otherwise move
in this proceeding. Plaintiff has moved for a default judgment but neglected to notify the Court
by letter of its intention to seek a default judgment, copied to the defaulting defendants, as
required by the undersigned’s Individual Practice Rule A.2.d., which provides:

                 C. Motions for default judgments. A party wishing to obtain a default judgment
                 must notify the Court by letter (copied to the party against which a default
                 judgment is to be sought) of its desire to seek a default judgment. The Court will
                 direct the party as to whether evidentiary submissions will be required in
                 connection with the motion. . . .

                It is hereby ORDERED, that the Court terminates the pending default judgment
motion (docket entry no. 25), without prejudice, for failure to comply with Rule A.2.d. Serving
defendants with a copy of this Order will satisfy the letter requirement set forth in Rule A.2.d.
Plaintiff may file a renewed motion for default judgment in accordance with the terms of this
Order; and it is further

                ORDERED, that the plaintiff’s motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action. Plaintiff’s motion should also clarify the precise relief
sought (see, e.g., Declaration of Steven Verveniotis, docket entry no. 25-1, at ¶ 2); and it is
further

              ORDERED, that such motion for default judgment must be served on the
defendants and must be accompanied by copies of the Clerk’s Certificate and of proof of service



FALLS LAKE DEFPROVE.DOCX                                   VERSION JANUARY 13, 2020                 1
of the summons and complaint and the motion for default judgment as provided by the
undersigned’s Individual Practices Rules; and it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further

               ORDERED, that plaintiff must serve a copy of this Order on defendants and file
proof of such service within fourteen (14) days from the date hereof.


Dated: New York, New York
       January 13, 2020

                                                           /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge




FALLS LAKE DEFPROVE.DOCX                       VERSION JANUARY 13, 2020                          2
